OFFICE    OF THE   ATTORNEY      GENERAL    OF   TEXAS

                                  AUSTIN




60norab1.
       x. t. 4tofl
COun8~
     rua1tor,~wk oeuw
bldu8oa, exar




      row      1rtt.r 0
of thla    doimrtwnt
ill follourt

                                                     not   the




 d6itlon
                                            hU or                GoI+
                                                to p a ya nlaoant
                                                Impromlkmt    Am-




 w
                                              hlrln6   or amilt
                                           Dairy Cattle.'

                   la k u     loIS), w nqaertea dditlond   lnformitlon
WoOO*to            ur 0 ln    n requaat.   t anwu   to our r*quwt ror
l                       t    n in Joa? letter    of Deoomber m,         1015,   you
SaM la per

                 *I quoted the orJot a8 lt appeara on tha
          xinuter of the bami8rlonarr’     hurt  but I hare
          reqwrtrd Mr. Il.0. Xral rho 18 tha County hmnt
          hera urd who 1, fwdllar     with tbr work vhlrh 1~
          Pow ln progorB to vritr      mmtu11r on oh, matter.
                                                                                                            .



 xonOTrrblo6. V. UaJrOra, ~60                              a



          ThO        bttU         Ot    th@   tiULtt         AgOAt O? RaOk hunts,            4d&OOOd
 80 tm Countr Ardftor, vhloh I l l8baobod to pur                                        lottor   of
 Dooo8bar 88, lW8, lm, ln pm,    la r0110vr:


                        with mrwenoo                   k     your lnqal?          mrtolmln8
          t*    tL,         Mk    don0 br tho ca                ~*otor      .I.    thlo 8owt~
          E        80 ltote thot thlo mm 10 W’&        with tb
               f;r m    k thlo oooat~, teotw      tk buttW fat
          from uoh l&lvlbual         aom In the bu60, OboOkln6
          thg ibo4 an4 rol(;hla6 oem# O&OUIU rouhw,               aJd
          p&tire, rob thuo holpla(l tho 6atiym•        to arrlv.
          at tlw lovo that lrv win&          ad thoH    tbt ora mot.
          trough tho Dairy Eefl Iagrovln6 AOOOOla8iOB            U-
          ?lll~tad      vlth A. t Y. 0OuO60    and thU0 tfiii.t~                    l
          vlth tbr nurloaa       Joroo~ C.ttf.   CAab in Err York
          Cltl, tho owao? lo iB a po.ition to kO6iOt.r hlr
          heliul       and Silt hlo bull oolvoo.    The horde 4018~~
          thla toot14 will aHon- l wuroe trer wbloh to
          lU~pi~ kttOr PTO&AOirl;&diVtbUd~,           both hOifOr0
          and bolu.
                *It holpo to lllailmterho bordoro fro8 the
          hrrdo and oortalnlg whoa trod lo hi*       uid loar..,
          aa mllk LB nordo    oo b&4,,   thlo 18 0 vow vorth
          whllo ror;r to h aarrlad on, nor only BOWbat for
          the klL4l~y   oi l lubotontlal   aad laotin    doiT
          buoineao la thlo OOUnt~. ft t0iu0 th0 6UOOOin6
          out of t& budnoaa.*


          It    lo aoto6
                       that  you ltate 1s JO&RIottrr of Doombet #!a,
M4S      t&t   *I qaetod the order IO It lp9oorr on th0 aiaotoo o?
6ha    bomlooloorror:  Ooart  but. I have nquoot.6 Mr. l&D.  Hool
8h0 lo the            Qoonty     A6ont        hero rn6 V~O 10 fulllu                  with the wrk
WhlOh 10 I&OV &                p?O@?MO         t0 rtit0 db0 ftUw             08 tk      UttW.*        lcs
ooaaootlarr with the ?aro@lag                              ltatomoat,      vo voct to point out
that   we have           talloe        ta   flad       cay odor         of the Coamloolonoro~
Cotrrf n6mtln6  tho guootloa under oonrl4oratloa.      Ebvover,
ror the purpooo ot thlo opinion,   la vln OS th e ld4ltloaol    facto
lubxdtted to ~8, vo doom it unBoooooary to h~vo 8 oopy of the
ordor of the Coaaloolonoro ’ Coart   rO6Wd186 pmr quootloa.
          1vtlol~          WT6b, Veraoa*a Aanota804 Girl1 3tatutro, aa-
tborl~o        the       oonerlr8loaero~ oourt of cortala oountlro loain(l
WI-  l 61~06 p p Ula l;iW )r OO)ut, t0 lrPl@I 6*bm6    *Prom*
.l*t*
    w k p a ll u & a g omt lp tto lxoood a oottdo  au8 wntlod
)hu$&     to k         ml$   -8    of tb  ?U@dO et tbo Uil OO~ti.0.     h*k
tit    b8       puhtlos.
                  l                ot U,OIS lahabltanto,  roOor~ia(l to tk
1840 L.r      caouo.      Rprk Oooat~ door not oou wit&la                         the    ~~pvla*
84   btwk0t watload k nttloto mm, aah tk=d0m                                            -14
ltotuto io wt   rtiplloabli   80 Raok OoraW.
       Tltlo 19 (*?tlilo6    166&, 1666b, 166k ad 166661, VUBon~O
uaotatd    PeaaL Cod*, gortalao to thsc~lllootloa,truotaoat, lto.,
et 8OOtulou8, lOfootloo8 OO~ oerpanlo~blo ~1maooo ot llveotook,
&0M0810 &8lmm.A8,4       (Loruotlr rm1q in thlo 6tate.    a 0lb o vo
#atloaM     o to to trlWsmloo
                       h         tQIi Llvaotook Waltart Oodooloa  and
t& ooadooloaato~             oourto of tho tatloao              wsatlro   to prr?orr eer-
t@l8 dutlO8 a8 m             irpood     ~08       thorn     br lurh ltatuto8 rel turther
o8povuo     tho       ooa8irolonero~     ooutto           to apwl   OoMt~ tuado for thm
vulotu    pupoooo         thuola      lauaeratod.
        A#U rkia@       l larofal  lourb of thr ltatutro,   wo rid1 to
flad      ltOtIAtO lUth    OtiSl8gth0 00~001000T0~   Boor8  to rxpead
ownty Y  ~68 ?ot tho purgooo mmtiono6 la mur lottor.           In tho
abaonoo o? luah ltatutorl ccuthatitt ldhorlola(      tho  oooatr oaa-
81ooloaaro~ eofart to aprnd 0ount~ ffmlo tor the purpooo luatiolrsd,
18 lr 0IIt lplalom that    Mia ooiuloolonoro~ roux-t aa** not hf~v0the
10~1 authorit to rake ouoh lx&+ondltun.         Thmreforo, your qwa-
than, 40 quo J    above, lo roopootful~     laowtad ia the negative.
                                                             Your0 tory   tawlr




                                                                      rude11 u1111ma8
                                                                             AOOiOtant




                                                                                                 G-&
                                                                                                   .:.Y! .
                                                                                                - :,v:ox
                                                                                              ,OMM,TTCE

                                                                                              .“&d